t c memo united_states tax_court henry craig jenkins petitioner v commissioner of internal revenue respondent docket no filed date henry craig jenkins pro_se john f driscoll and marshall r jones for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment respondent’s motion the court will grant respondent’s motion background pursuant to the court’s order issued under rule c all of the affirmative allegations in the answer are deemed admitted petitioner resided in alabama at the time he filed the petition during and petitioner owned and operated a business known as jenkins savings system petitioner’s business or jenkins an s_corporation although petitioner’s spouse did not receive any compensation from petitioner’s business petitioner fraudulently submitted a paystub to a bank in connection with a loan application in which he falsely indicated that she received compensation from that business petitioner filed a federal_income_tax tax_return for each of his taxable years return and return he did not file his return until date after respondent had commenced respondent’s examination of his return and his return on date in petitioner’s return and his return respectively petitioner showed taxable_income of dollar_figure and dollar_figure and total_tax of dollar_figure and dollar_figure 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue in schedule e supplemental income and loss of his return schedule e and his return schedule e petitioner fraudulently failed to report income of dollar_figure and dollar_figure respectively that is taxable to him as the owner of his s_corporation jenkins included in those respective amounts of unreported taxable_income are unreported gross_receipts of dollar_figure and dollar_figure of jenkins for its taxable years and respectively that petitioner fraudu- lently failed to report for jenkins in form_1120s u s income_tax return for an s_corporation that petitioner filed for jenkins for each of its taxable years form_1120s and form_1120s he fraudulently treated certain nondeductible personal expenses as deductible business_expenses in each of the form_1120s and the form_1120s that petitioner filed for jenkins petitioner fraudulently overstated deductible commission expenses by giving to felicia langford ms langford a loan processor whom he employed certain checks that were made payable to her and that petitioner required ms langford to cash and to deposit the cash from those checks into his spouse's bank account when in fact his spouse did not earn any deductible commissions from jenkins during and the fraudulent omissions of income by petitioner’s business and thus by him and the fraudulent overstatements of deductions by that business and thus by him for taxable years and discussed above are part of a two-year pattern of petitioner’s intent to evade taxes respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable years and in that notice respondent determined inter alia that petitioner has respective increases in taxable_income reported in his schedule e and his schedule e of dollar_figure and dollar_figure and respective decreases in sec_179 expense deductions claimed in his schedule e and his schedule e of dollar_figure and dollar_figure as a result of those determinations and certain other determinations to decrease certain itemized_deductions and exemptions that petitioner claimed for his respective taxable years and respondent determined that petitioner has deficiencies in and underpayments of tax for those years of dollar_figure and dollar_figure respectively respondent further determined in the notice that each of those deficiencies and underpayments is attributable to fraud and that petitioner is liable for each of his taxable years and for the fraud_penalty under sec_6663 2respondent determined in the notice as an alternative to respondent’s determination to impose the fraud_penalty under sec_6663 for each of petitioner’s taxable years and to impose the accuracy-related_penalty under sec_6662 for each of those years respondent also determined in the notice that petitioner is liable for his taxable_year for the addition_to_tax under sec_6651 for filing his return late on date in the petition petitioner alleged that he disagrees with the deficiency and unreported income determinations that respondent made in the notice petitioner fraudulently understated the total_tax shown in his return and his return by dollar_figure and dollar_figure respectively those respective deficien- cies in and underpayments of tax for petitioner’s taxable years and are due to petitioner’s intent to evade tax and to fraud on his part discussion the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir all of the facts on which respondent relies in respondent’s motion have been deemed admitted pursuant to rule c the facts deemed admitted include the material facts on which the court may proceed to resolve the issues in respon- dent’s motion including the issue relating to the fraud penalties under sec_6663 see eg 77_tc_334 the court concludes that there are no genuine disputes of material fact regarding the issues raised in respondent’s motion the court gave petitioner the opportunity to inform the court by filing a response to respondent’s motion why he believes that motion should be denied he failed to file a response to respondent’s motion with respect to respondent’s determinations that petitioner has a deficiency in tax for each of his taxable years and on the record before the court the court sustains those determinations with respect to respondent’s determination that petitioner is liable for his taxable_year for the addition_to_tax under sec_6651 the record establishes that petitioner did not file his return until date after respondent had commenced respondent’s examination of petitioner’s return and his return on date on the record before the court the court finds that respondent has satisfied the burden of production under sec_7491 on that record the court further finds that petitioner has failed to carry his burden of establishing that he is not liable for his taxable_year for the addition_to_tax under sec_6651 see 116_tc_438 with respect to respondent’s determinations that petitioner is liable for the fraud_penalty under sec_6663 for each of his taxable years and sec_6663 imposes a penalty equal to percent of the portion of any underpayment that is attributable to fraud for purposes of sec_6663 if the commissioner of internal revenue commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in order for the fraud_penalty to apply the commissioner must prove by clear_and_convincing evidence sec_7454 rule b that an underpayment exists and that some portion of such underpayment is attributable to fraud eg 99_tc_202 to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency e g 94_tc_654 the commissioner must prove only that an underpayment exists and not the precise amount of the underpayment e g 96_tc_858 aff’d 959_f2d_16 2d cir the record establishes that petitioner filed tax returns that substantially understated taxable_income and total_tax for each of his taxable years and on the record before the court the court finds that respondent has established by clear_and_convincing evidence that there is an underpayment_of_tax for each of those taxable years in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which the taxpayer believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax e g parks v commissioner t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record e g dileo v commissioner t c pincite fraud is never presumed or imputed and should not be found in circumstances which create at most only a suspicion e g 92_tc_661 direct evidence of the requisite fraudulent intent is seldom available e g id consequently the commissioner may prove fraud by circumstantial evidence e g 80_tc_1111 the courts have identified a number of so-called badges_of_fraud from which fraudulent intent may be inferred including the understatement of income the failure to maintain adequate_records as required by the code and the regulations providing incomplete or erroneous information to a tax_return_preparer or bookkeeper dealing in cash acts designed to conceal income and engaging in illegal activity see 796_f2d_303 9th cir aff’g tcmemo_1984_601 449_f2d_311 9th cir aff’g per curiam tcmemo_1969_48 niedringhaus v commissioner t c pincite although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud e g petzoldt v commissioner t c pincite the record establishes the following as facts during and petitioner owned and operated jenkins an s_corporation although petitioner’s spouse did not receive any compensation from petitioner’s business petitioner fraudulently submitted a paystub to a bank in connection with a loan application in which he falsely indicated that she received compensation from that business petitioner filed a tax_return for each of his taxable years and in petitioner’s return and his return respectively petitioner showed taxable_income of dollar_figure and dollar_figure and total_tax of dollar_figure and dollar_figure in his schedule e and his schedule e petitioner fraudulently failed to report income of dollar_figure and dollar_figure respectively that is taxable to him as the owner of his s_corporation jenkins included in those respective 3petitioner did not file his return until date after respondent had commenced respondent’s examination of his return and his return on date amounts of unreported taxable_income are unreported gross_receipts of dollar_figure and dollar_figure of jenkins for its taxable years and respectively that petitioner fraudulently failed to report for jenkins in the form_1120s and the form_1120s that petitioner filed for jenkins he fraudulently treated certain nondeductible personal expenses as deduct- ible business_expenses in each of the form_1120s and the form_1120s that petitioner filed for jenkins petitioner fraudulently overstated deductible commission expenses by giving to ms langford a loan processor whom he employed certain checks that were made payable to her and that petitioner required ms langford to cash and to deposit the cash from those checks into his spouse's bank account when in fact his spouse did not earn any deductible commissions from jenkins during and the fraudulent omissions of income by petitioner’s business and thus by him and the fraudulent overstatements of deductions by that business and thus by him for taxable years and discussed above are part of a two-year pattern of petitioner’s intent to evade taxes petitioner fraudulently understated the total_tax shown in his return and his return by dollar_figure and dollar_figure respectively those respective deficiencies in and underpayments of tax for petitioner’s taxable years and are due to petitioner’s intent to evade tax and to fraud on his part on the record before the court the court finds that respondent has estab- lished by clear_and_convincing evidence that petitioner intended to evade tax for each of his taxable years and which he believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax on the record before the court the court sustains respondent’s determina- tions that petitioner is liable for the fraud_penalty under sec_6663 for each of his taxable years and the court has considered all of the contentions and arguments of petitioner that are not discussed herein and the court finds them to be without merit irrele- vant and or moot on the record before the court the court will grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
